244 So. 2d 449 (1971)
Frances G. REED, Appellant,
v.
Ernest L. REED, Jr., Appellee.
No. N-118.
District Court of Appeal of Florida, First District.
February 18, 1971.
*450 John M. Coe, of Coe & Coe, Pensacola, for appellant.
Walter J. Smith, of Smith, Tolton & Wolff, Ft. Walton Beach, for appellee.
PER CURIAM.
Appellant seeks review of a final judgment in a divorce suit, the issue herein being the failure to award alimony to appellant. This matter has been before the court earlier at which time we entered our decision remanding the case for further action. Said decision is reported at 226 So. 2d 114.
Upon consideration of the record on appeal, the briefs and the arguments of counsel, it is our view that there is a sufficient evidentiary showing of a likelihood that appellee's financial circumstances will materially improve hereafter, thus enabling him to make alimony payments to appellant in the future. Alternatively, the circumstances of appellant may be so changed in the future as to justify or require the award of alimony payments in the event of such change. In order to enable the court below to consider an application for alimony by appellant in the event of changing circumstances by either party, the judgment reviewed in this appeal is hereby amended so as to expressly retain jurisdiction of this cause for future award of alimony upon proper showing.
Except as modified by retaining jurisdiction in accordance with the above, the order appealed is
Affirmed.
WIGGINTON, Acting C.J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.